Name: Commission Regulation (EEC) No 2836/85 of 9 October 1985 re-establishing the levying of the customs duties applicable to certain radiotelegraphic and radiotelephonic transmission and reception apparatus; parts falling within subheadings 85.15 A III b) and 85.15 C II c) of the Common Customs Tariff, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: communications;  tariff policy;  Asia and Oceania
 Date Published: nan

 11 . 10 . 85 Official Journal of the European Communities No L 269/ 17 COMMISSION REGULATION (EEC) No 2836/85 of 9 October 1985 re-establishing the levying of the customs duties applicable to certain radiotele ­ graphic and radiotelephonic transmission and reception apparatus ; parts falling within subheadings 85.15 A III b) and 85.15 C II c) of the Common Customs Tariff, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply (EEC) No 3562/84 shall be re-established on imports into the Community of the following products origi ­ nating in Malaysia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 11 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of certain radiotelegraphic and radiotelephonic transmission and reception apparatus ; parts , falling within subheadings 85.15 A III b) and 85.15 C II c) of the Common Customs Tariff, the indi ­ vidual ceiling was fixed at 3 160 300 ECU ; whereas, on 7 October 1985, imports of these products into the Community originating in Malaysia reached the ceiling in question after being charged thereagainst ; Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, CCT heading No Description 85.15 (NIMEXE codes 85.15-12, 13 , 14, 15, 19 , 32, 34, 38 , 42, 43, 44, 45, 46, 47, 48 , 51 , 52, 53 , 55, 57, 59 , 82, 84, 86, 88 , 91 , 99) Radiotelegraphic and radiotele ­ phonic transmission and reception apparatus ; radio-broadcasting and television transmission and recep ­ tion apparatus (including receivers, incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotele ­ phonic transmission and recep ­ tion apparatus ; radio- broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers, whether or not combined with a sound recorder or reproducer : b) Other C. Parts : II . Other : c) Other HAS ADOPTED THIS REGULATION : Article 1 As from 14 October 1985, the levying of customs duties, suspended pursuant to Council Regulation Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(  ) OJ No L 338 , 27 . 12 , 1984, p. 1 . No L 269/ 18 Official Journal of the European Communities 11 . 10. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1985. For the Commission COCKFIELD Vice-President